Citation Nr: 1510888	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a heart condition, including as due to exposure to Agent Orange.

2. Entitlement to service connection for diabetes mellitus, type II, including as due to Agent Orange.

3. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1974, including service in Thailand.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held in January 2014 by means of video conferencing equipment with the Veteran in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues of entitlement to service connection for a heart disorder and an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1. The Veteran indicated that while stationed at Takhli, Thailand as a jet engine mechanic, he visited the Republic of Vietnam to salvage jet engine parts and also served temporary duty along the perimeter of Takhli; and, while not specifically verified, his statements are consistent with the places, types, and circumstances of his service.

2. The Veteran's diabetes mellitus, type II, is due to likely exposure to herbicides while visiting the Republic of Vietnam and a duty assignment along the perimeter of the base at Takhli, Thailand.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, as secondary to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307(a), 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for his diabetes mellitus, type II and vision disability based upon alleged herbicide exposure while stationed in Thailand.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

In addition to the general requirements for service connection, VA presumes that veterans who served in Vietnam at any time from January 1962 until May 1975 and veterans who served in or near the Korean demilitarized zone at any time from April 1968 until August 1971 were exposed to herbicides.  38 C.F.R. §§ 3.307(a)(6)(iii), (iv), 3.309(e).  However, VA "has determined that special consideration of herbicide exposure on a factual basis should be extended" to veterans who served "on or near the perimeters of Thailand military bases."  M21-1MR, Part IV.ii.2.C.10.q.  VBA's Adjudication Procedures Manual, M21-1MR (M21-1MR) provides that herbicide exposure should be conceded on a direct/facts found basis where a veteran served in the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1MR, Part IV.ii.2.C.10.q.

If a veteran was exposed to an herbicide agent during active military service, diabetes mellitus, type II will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Personnel records show the Veteran served as a jet engine mechanic at the U.S. Air Force Base at Takhli, Thailand.  Performance reports indicate that he was skilled at engine maintenance, including removal and replacement of parts and tearing down and rebuilding engines.  During his hearing before the Board, the Veteran testified that he repaired jet engines; however, there were times when parts were not available.  See Transcript, Board Hearing, page 4.  Due to the lack of available parts, he was assigned to a temporary duty detail to salvage parts from damaged planes in the Republic of Vietnam.  Id.  He testified that he went on two such missions to Vietnam to obtain parts.  He also indicated that he participated in ordinance chief training.  He was trained to guard and patrol the perimeter of the Takhli base and patrolled the perimeter with military police.  He said he received a bronze star for this duty.  Notably, his DD Form 214 shows he received the Vietnam Service Medal with Bronze Service Star.

Based on the foregoing, the Board finds that the Veteran's statements are consistent with the places, types, and circumstances of his service.  As a jet engine mechanic, the Board finds it possible that as part of his job, he would be sent on temporary duty assignments to scavenge parts from disabled jets in Vietnam.  His personnel performance reviews indicate that he was an eager and talented mechanic.  As such, the Board finds that it is likely that the Veteran had boots on the ground in Vietnam and was exposed to herbicides.

The record reflects that the Veteran has a diagnosis of diabetes mellitus, type II.  Service connection for diabetes mellitus, type II, is presumed for veterans that have been exposed to herbicides.  38 C.F.R. § 3.307, 3.309(e).  Accordingly, service connection for diabetes mellitus, type II, is granted on a presumptive basis.  The appeal is granted.


ORDER

Service connection for diabetes mellitus, type II, is granted.


REMAND

Reasons for Remand: To schedule VA Compensation and Pension examinations to determine the nature and etiology of his heart disorder and acquired psychiatric disorder.

The Veteran seeks service connection for a heart condition as secondary to herbicide exposure.  Treatment records show he has a diagnosis of cardiomyopathy.  Presumptive service connection based on exposure to herbicides is warranted for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm); and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  It is unclear from the records whether the Veteran's cardiomyopathy qualifies as ischemic heart disease for the purposes of 38 C.F.R. § 3.309(e).  As such, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine the nature of his cardiomyopathy and whether it qualifies as ischemic heart disease.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Veteran also seeks service connection for an acquired psychiatric disorder.  While he submitted two letters from Dr. M.R. indicating that Dr. M.R. treated him for schizophrenia in 1970 and 1971, treatment records do not show a current treatment or diagnosis of a psychiatric disorder.  See Letters, Dr. M.R., dated November 2011 and January 2014.  Dr. M.R. also indicated that treatment records from that period are no longer available.  See Letter, Dr. M.R., dated January 2014.  Available treatment records do not show a current diagnosis.  However, the Veteran has testified about his mental health symptoms and submitted buddy statements from his ex-wife and co-worker which describe his demeanor and actions.  The Board finds that lay persons are competent to testify as to personal observations, such observations of the Veteran's mental health.  Because the Veteran has reported symptoms of a possible acquired psychiatric disorder, accompanied by supporting statements from his ex-wife and former co-worker, the Board finds that a VA examination must be scheduled to determine if the Veteran has a current diagnosis and if so, whether it was caused by or is in any way related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and etiology of any heart disorder.  The claims file and a copy of this remand must be made available to the examiner for review and he or she must indicated review of these items in the examination report.  All necessary testing must be conducted.

Identify all heart conditions.  Specifically indicate whether any diagnosis is ischemic heart disease.  For any diagnosis not identified as ischemic heart disease, opine whether it is at least as likely as not (50 percent or greater probability) that the condition is causally related to service, to include exposure to herbicides during service or related to service-connected diabetes mellitus, type II, to include whether the condition has been aggravated by diabetes mellitus, type II.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the report, the examiner must specifically discuss the Veteran's contentions and should provide comments with respect to them.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his alleged acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to the examiner for review and he or she must indicated review of these items in the examination report.  All necessary testing must be conducted.

For each acquired psychiatric disorder diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) that the condition is causally related to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In the report, the examiner must specifically discuss the Veteran's contentions and should provide comments with respect to them.  The examiner should also address the letters provided by Dr. M.R. dated November 2011 and January 2014.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


